


109 HR 5509 IH: To amend the Internal Revenue Code of 1986 to clarify the

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5509
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  tax credit for electricity produced from open-loop biomass.
	
	
		1.Clarification of credit for
			 electricity produced from open-loop biomass
			(a)Removal of
			 requirement for segregation of open-loop biomass from other
			 wasteClause (ii) of section 45(c)(3)(A) of the Internal Revenue
			 Code of 1986 (defining open-loop biomass) is amended by striking which
			 is segregated from other waste materials and.
			(b)Limitation based
			 on biomass cofiring with nonqualified fuelSubsection (b) of
			 section 45 of such Code (relating to limitations and adjustments) is amended by
			 adding at the end the following new paragraph:
				
					(5)Open-loop biomass
				cofired with nonqualified fuel
						(A)In
				generalIn the case of electricity produced by a facility
				described in subsection (d)(3), the credit determined under subsection (a)
				shall be the applicable percentage of such credit, determined without regard to
				this paragraph and after the application of paragraphs (1), (3), and (4) of
				this subsection.
						(B)Applicable
				percentageFor purposes of
				subparagraph (A), the applicable percentage is 100 percent, reduced by the
				number of percentage points of excess nonqualified fuel consumption for the
				taxable year. In the event the percentage points of excess nonqualified fuel
				consumption exceeds 20 percent in the taxable year, the credit under subsection
				(a) shall be zero for that taxable year.
						(C)Excess
				nonqualified fuel consumptionThe term excess nonqualified fuel
				consumption means, with respect to any facility, the excess (if any) of
				the nonqualified fuel consumption percentage for such facility for the taxable
				year over 5 percent.
						(D)Nonqualified
				fuel consumption percentageThe term nonqualified fuel
				consumption percentage means, with respect to a facility described in
				subsection (d)(3), the ratio (expressed as a percentage) which the quantity of
				fuel which is not open-loop biomass consumed for a taxable year by such
				facility bears to the total fuel consumed by such facility for such taxable
				year.
						(E)Determination
				based on weightFor purposes of this paragraph, the determination
				of fuel consumed shall be based on the weight of such
				fuel.
						.
			(c)Increments of
			 additional capacitySubparagraph (A) of section 45(d)(3) of
			 such Code (defining open-loop biomass facilities) is amended by adding at the
			 end the following new flush sentence: Such term shall include a new unit
			 placed in service in connection with a facility placed in service on or before
			 the date of the enactment of this sentence, but only to the extent of the
			 increased amount of electricity produced at the facility by reason of such new
			 unit. For purposes of subsection (b)(5), the new unit shall be treated as a
			 separate facility..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after December 31, 2004.
			
